OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                OFFICIAL BUS                                               c             ^
                STATE OF TEXAS                                                       ^EESmS? P1TNEV BOWES

                PEWALTY FOR
                                                                          02 1R
 1/30/2015 PR8VATEUSE • '• gg WS^gXEi 0002003152 feb 09 "201-5            0002003152

 ANTHONY, CARL DEWAYNE Tr. (^Nof^GRWljO MAILEDFRO|w.vvR3g2,8^9,-'01
  On this day, the application for 11.07 Writ of Habeas Corpus has been received
; and presented to the Court.
                                                                                       Abel Acosta, Clerk

                                CARL DEWAYNE ANTHONY
                                ELLIS I UNIT - TDC # 1820527
                                1697 FM 980
                                HUNTSVILLE, TX 77343                                         UTF




       .%&>•
•43B    77320                   ||1fti. .i,,.,i|r|,,11 fI>f|,,ff1yi1i.j1.1,.,J11| i,.1,.,r..,i|f1fif